DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

             With respect to claim 5, the prior art fails to teach in combination with the rest of the limitations in the claim:  “paired connecting electrodes connected to both ends of the thin-film resistor and provided to at least partially project from the insulating plate; and
insulating protecting layers provided to cover at least parts of the paired connecting electrodes projecting from the insulating plate,
wherein the heat dissipating portion is provided to cover the insulating protecting layers and a surface of the insulating plate located between the insulating protecting layers without contacting the paired connecting electrodes.”

            With respect to claim 6, the prior art fails to teach in combination with the rest of the limitations in the claim:  “paired connecting electrodes connected to both ends of the thin-film resistor and provided to at least partially project from the insulating plate; and
an insulating protecting layer provided to cover at least a part of each of the paired connecting electrodes projecting from the insulating plate and a surface of the insulating plate located between the paired connecting electrodes,
wherein the heat dissipating portion is provided to cover the insulating protecting layer without contacting the paired connecting electrodes.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Otabe et al. (U.S. Publication No. 2014/0118017 A1) in view of Pei et al. (CN201610205793).


                With respect to claim 1, Otabe et al. discloses a multilayer wiring base plate provided on a wiring path between a tester and a probe (para 0002, lines 1-3), comprising:
an insulating plate [42] (see Fig. 2; para 0042, lines 1-3) including a plurality of insulating synthetic resin layers (see resin layers 42a, 42b, 42c and 42d shown in Fig. 2; para 0042, lines 10-12);
(para 0042, lines 12-14; para 0044, lines 1-7);
at least one thin-film resistor (see thin-film resistor 46 shown in Fig. 2) formed to be buried in the insulating plate and electrically connected to the wiring circuit (para 0011, lines 1-11).
Otabe et al. does not specifically disclose a heat dissipating portion provided over one surface of the insulating plate to be opposed to the thin-film resistor via a part of the plurality of insulating synthetic resin layers and having higher heat conductivity than that of the insulating plate;
a pedestal portion formed to be buried in the insulating plate and provided to be opposed to the thin-film resistor via a part of the plurality of insulating synthetic resin layers on an opposite side of the heat dissipating portion and having higher heat conductivity than that of the insulating plate; and
at least one heat dissipation and pedestal connecting portion connecting the heat dissipating portion to the pedestal portion on a lateral side of the thin-film resistor, provided to be buried in the insulating plate, and having higher heat conductivity than that of the insulating plate.
   Pei et al. discloses a heat dissipating portion (heat dissipation layer, page 2, line 5; see the heat dissipating layer 120 shown in Fig. 1B; the heat sink layer being 140 shown in Fig. 1B) provided over one surface of the insulating plate (see dielectric layer 160 shown in Fig. 1B being considered the insulating layer) to be opposed to the thin-film resistor (see thin film resistor 150 shown in Fig. 1B) via a part of the plurality of insulating synthetic resin layers and having higher heat conductivity than that of the insulating plate (page 8, para 2, lines 1-7);
a pedestal portion (see 112 which is considered the pedestal portion shown in Fig. 1B) formed to be buried in the insulating plate (see insulating plate 160 shown in Fig. 1B) and provided to be opposed to the thin-film resistor (see thin film resistor 150 shown in Fig. 1B) via a part of the plurality of insulating synthetic resin layers on an opposite side of the heat dissipating portion (heat dissipation layer, page 2, line 5; see the heat dissipating layer 120 shown in Fig. 1B; the heat sink layer being 140 shown in Fig. 1B) and having higher heat conductivity than that of the insulating plate (page 8, para 2, lines 1-7); and
(the connecting portion 122 which is a gate electrode connecting the heat dissipation layer 140 to pedestal portion 112 shown in Fig. 1B) connecting the heat dissipating portion to the pedestal portion on a lateral side of the thin-film resistor (see thin film resistor 150 shown in Fig. 1B), provided to be buried in the insulating plate, and having higher heat conductivity than that of the insulating plate (page 8, para 2, lines 1-7).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Otabe et al. to include a heat dissipating portion provided over one surface of the insulating plate to be opposed to the thin-film resistor via a part of the plurality of insulating synthetic resin layers and having higher heat conductivity than that of the insulating plate; a pedestal portion formed to be buried in the insulating plate and provided to be opposed to the thin-film resistor via a part of the plurality of insulating synthetic resin layers on an opposite side of the heat dissipating portion and having higher heat conductivity than that of the insulating plate; and at least one heat dissipation and pedestal connecting portion connecting the heat dissipating portion to the pedestal portion on a lateral side of the thin-film resistor, provided to be buried in the insulating plate, and having higher heat conductivity than that of the insulating plate as taught by Pei et al. to improve the reliability of a semiconductor device. 

                     With respect to claim 2, the combination of Otabe et al. and Pei et al. discloses the multilayer wiring base plate according to claim 1, wherein the heat dissipation (see heat dissipation 140 shown in Fig. 1B) and pedestal connecting portion (see pedestal connecting portion 122 shown in Fig. 1B is provided along a longitudinal direction of the thin-film resistor (see thin film 150 shown in Fig. 1B).

                       With respect to claim 3, the combination of Otabe et al. and Pei et al. discloses the multilayer wiring base plate according to claim 2, wherein the plurality of heat dissipation (see Pei et al. heat dissipation layer, page 2, line 5; see the heat dissipating layer 120 shown in Fig. 1B; the heat sink layer being 140 shown in Fig. 1B) and pedestal connecting portions (see Pei et al. pedestal connecting portion 122 shown in Fig. 1B) are provided on both lateral sides of the thin-film resistor (see Otabe et al. 46 shown in Fig. 2) with the thin-film resistor interposed therebetween (see Pei et al. thin film 150 shown in Fig. 1B).

                     With respect to claim 4, the combination of Otabe et al. and Pei et al. discloses the multilayer wiring base plate according to claim 3, wherein the plurality of heat dissipation (see Pei et al. heat dissipation layer, page 2, line 5; see the heat dissipating layer 120 shown in Fig. 1B; the heat sink layer being 140 shown in Fig. 1B) and pedestal connecting portions (see Pei et al. pedestal connecting portion 122 shown in Fig. 1B) provided at least on one lateral side of the thin-film resistor (see Otabe et al. 46 shown in Fig. 2) are connected (see Pei et al. thin film 150 shown in Fig. 1B).



                With respect to claim 7, the combination of Otabe et al. and Pei et al. discloses the multilayer wiring base plate according to claim 1, wherein the plurality of thin-film resistors are provided (see Otabe et al. 46 shown in Fig. 2), wherein the heat dissipating portion (see Pei et al. heat dissipation layer, page 2, line 5; see the heat dissipating layer 120 shown in Fig. 1B; the heat sink layer being 140 shown in Fig. 1B) is provided to be opposed to the plurality of thin-film resistors (see Otabe et al. 46 shown in Fig. 2), and wherein the heat dissipating portion and the pedestal portion (see Pei et al. pedestal connecting portion 122 shown in Fig. 1B) are connected by the plurality of heat dissipation (see Pei et al. heat dissipation layer, page 2, line 5; see the heat dissipating layer 120 shown in Fig. 1B; the heat sink layer being 140 shown in Fig. 1B) and pedestal connecting portions (see Pei et al. pedestal connecting portion 122 shown in Fig. 1B).

                    With respect to claim 8, the combination of Otabe et al. and Pei et al. discloses a probe card comprising the multilayer wiring base plate according to claim 1 (see Otabe et al. para 0004, lines 1-6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866